Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 1 of 13 PagelD #: 2268

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

VITV HEALTHCARE COMPANY,
SHIONOGI & CO., LTD., and VITV
HEALTHCARE UK (NO. 3) LIMITED, Civil Action No, 18-224-CFC
Plaintiffs,

V.

GILEAD SCIENCES, INC.,

Defendant.

 

 

AMENDED SCHEDULING ORDER PURSUANT TO
MAY 16, 2019 TELEPHONIC STATUS CONFERENCE

This ay of May, 2019, the Court having conducted a telephonic status
conference on May 16, 2019 and requested the parties to submit an amended scheduling order
pursuant to the Court’s Patent Case Form Scheduling Order for Cases Where Infringement Is
Alleged — Revised April 22, 2019, and the parties having determined after discussion that the
matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding
arbitration:

IT IS ORDERED that:
1. Relevant Deadlines and Dates. All relevant deadlines and dates established by
this Order are set forth in the chart attached as Exhibit A.

2. Rule 26(a)(1) Initial Disclosures. On June 21, 2018, the parties made their initial

 

disclosures required by Federal Rule of Civil Procedure 26(a)(1), pursuant to the Court’s June

11, 2018 Scheduling Order. (D.I. 15, 16, 17.)

MEI 30497035v.1
Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 2 of 13 PagelD #: 2269

3. Disclosure of Asserted Claims and Infringement Contentions. On June 21, 2018,

 

Plaintiffs identified the accused products, and its damages model, as well as the asserted patent
that the accused products allegedly infringe and produced the file history for the asserted patent,
pursuant to the Court’s June 11, 2018 Scheduling Order. (D.I. 15, 16.) On September 20, 2018,
Plaintiffs served their Initial Claim Chart relating each known accused product to the asserted
claims each such product allegedly infringes, pursuant to the Court’s June 11, 2018 Scheduling
Order. (D.1. 15, 37.) Absent agreement among the parties, and approval of the Court, no later
than July 19, 2019, Plaintiffs must finally supplement, inter alia, the identification of all accused
products. By September 13, 2019, Plaintiffs shall provide Final Infringement Contentions.’

4, Invalidity Contentions. On October 25, 2018, Defendant served its Initial

 

Invalidity Contentions for each asserted claim, as well as the known related invalidating
references on Plaintiffs, pursuant to the Court’s June 11, 2018 Scheduling Order. (D.I. 15, 42.)
Absent agreement among the parties, and approval of the Court, no later than July 19, 2019, the
Defendant must finally supplement, inter alia, the identification of all invalidity references. By
September 13, 2019, Defendant shail provide Final Invalidity Contentions.”

5. Joinder of Other Parties and Amendment of Pleadings. All motions to join other
parties, and to amend or supplement the pleadings, should have been filed on or before February

21, 2019, pursuant to the Court’s November 2, 2018 Scheduling Order, except that the deadline

 

 

' The parties are aware of the Court’s modifications to the requirements for Infringement and
Invalidity Contentions in the Patent Case Form Scheduling Order for Cases Where Infringement
Is Alleged — Revised April 22, 2019. As the parties submitted Initial Infringement and Invalidity
Contentions pursuant to a previous Scheduling Order (D.I. 15) that did not include these
requirements, the parties respectfully request an opportunity to serve Final Infringement and
Invalidity Contentions.

2 See supra n.1.

MEI 30497035v.1
Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 3 of 13 PagelD #: 2270

to amend pleadings to assert defenses or counterclaims pertaining to unenforceability shall be
filed August 5, 2019. (D.I. 44.)
6. Discovery.
(a) Discovery Cut Off. All discovery in this case shall be initiated so
that it will be completed on or before April 17, 2020. All fact discovery in this

case shall be initiated so that it will be completed on or before October 4, 2019.

 

(b) Document Production. Document production shall be substantially

completed on or before June 14, 2019.

 

(c) Requests for Admission. A maximum of 25 requests for admission
are permitted for each side.
(d) Interrogatories, A maximum of 25 interrogatories, including

contention interrogatories, are permitted for each side.

(e) Depositions.
iL Limitation on Hours for Deposition Discovery. Each side

is limited to a total of 100 hours of taking testimony by deposition upon
oral examination. Each hour of a deposition conducted in a foreign
language will only count against this limit as 40 minutes. The parties will
coordinate timing and location of any Japanese or ex-US witnesses.

ii. Location of Depositions. Any party or representative
(officer, director, or managing agent) of a party filing a civil action in this
District Court must ordinarily be required, upon request, to submit to a
deposition at a place designated within this District. Exceptions to this
general rule may be made by order of the Court or by agreement of the

parties. A defendant who becomes a counterclaimant, cross-claimant, or

3

ME] 30497035v.1
Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 4 of 13 PagelD #: 2271

third-party plaintiff shall be considered as having filed an action in this

Court for the purpose of this provision.

7. Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and
concise statements of facts. The Court will ignore any assertions of controverted facts and
controverted legal principles not supported by a pinpoint citation to, as applicable: the record, an
attachment or exhibit, and/or case law or appropriate legal authority. See United States v.
Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for truffles buried
in briefs.”).

8. Application to Court for Protective Order. On August 7, 2018, the Court issued
an order entering the Protective Order in this case. (D.I. 32.)

9. Disputes Relating to Discovery Matters and Protective Orders. Should counsel
find they are unable to resolve a dispute relating to a discovery matter or protective order, the
parties shall contact the Court’s Case Manager to schedule an in-person conference/argument.

(a) Unless otherwise ordered, by no later than 72 hours prior to the
conference/argument, the party seeking relief shall file with the Court a letter, not
to exceed three pages, outlining the issues in dispute and the party’s position on
those issues. The party shall submit as attachments to its letter (1) an averment of
counsel that the parties made a reasonable effort to resolve the dispute and that
such effort included oral communication that involved Delaware counsel for the
parties, and (2) a draft order for the Court’s signature that identifies with
specificity the relief sought by the party. The party shall file concurrently with its

letter a motion that in no more than one paragraph sets forth the relief sought.

ME]! 30497035v.1
Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 5 of 13 PagelD #: 2272

(b) By no later than 48 hours prior to the conference/argument, any
party opposing the application for relief may file a letter, not to exceed three
pages, outlining that party’s reasons for its opposition.

(c) Two hard copies of the parties’ letters and attachments must be
provided to the Court within one hour of e-filing the document(s). The hard
copies shall comply with paragraphs 7 and 11 of this Order.

(d) If a motion concerning a discovery matter or protective order is
filed without leave of the Court that does not comport with the procedures set
forth in this paragraph, the motion will be denied without prejudice to the moving
party’s right to bring the dispute to the Court through the procedures set forth in
this paragraph.

10. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to
the Clerk an original and two copies of the papers. A redacted version of any sealed document
shall be filed electronically within seven days of the filing of the sealed document.

11. Hard Copies. The parties shall provide to the Court two hard copies of all letters
filed pursuant to paragraph 9 of this Order, all briefs, and any other document filed in support of
any such letters and briefs (i.e., the concise statement of facts filed pursuant to paragraph 16 of
this Order, appendices, exhibits, declarations, affidavits, etc.). This provision also applies to
papers filed under seal. Exhibits and attachments shall be separated by tabs. Each exhibit and
attachment shall have page numbers of some sort such that a particular page of an exhibit or
attachment can be identified by a page number. The parties shall take all practical measures to
avoid filing multiple copies of the same exhibit or attachment. The parties should highlight the
text of exhibits and attachments they wish the Court to read. The parties are encouraged to

include in an exhibit or attachment only the pages of the document in question that (1) identify

5

MEI 30497035v.1
Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 6 of 13 PagelD #: 2273

the document (e.g., the first page of a deposition transcript or the cover page of a request for
discovery) and (2) are relevant to the issue(s) before the Court.

12. Claim Construction Issue Identification. On November_15, 2018, the parties

 

exchanged a list of those claim term(s)/phrase(s) that they believe need construction and their
proposed claim construction of those term(s)/phrase(s), pursuant to the Court’s November 2,
2018 Scheduling Order. (D.I. 44, 46, 47.) These documents were not filed with the Court. On

December 13, 2018, the parties filed a Joint Claim Construction Chart, pursuant to the Court’s

 

November 2, 2018 Scheduling Order. (D.I. 44, 49.)

13. Claim Construction Briefing. On January 8, 2019, the Plaintiffs served their
opening brief. (D.I. 56.) On January 24, 2019, the Defendant served its answering brief. (DL
68.) On February 7, 2019, the Plaintiffs served their reply brief. (D.I. 69.) On February 14,
2019 the Defendant served its sur-reply brief. (D.I. 70.) On February 20, 2019, the parties filed
a Joint Claim Construction Brief, pursuant to the Court’s November 2, 2018 Scheduling Order.

(D.I. 44, 71.)

14. Hearing on Claim Construction. Beginning at 11:00 a.m. on March 20, 2019, the

 

Court heard argument on claim construction.
15. Disclosure of Expert Testimony.
(a) Expert Reports. For the party with the initial burden of proof on the
subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on

or before November 15, 2019. The supplemental disclosure to contradict or rebut

 

evidence on the same matter identified by another party is due on or before January 10,
2020. Reply expert reports from the party with the initial burden of proof are due on or
before February 7, 2020. No other expert reports will be permitted without either the

consent of all parties or leave of the Court. Along with the submissions of the expert

6

MEI 30497035v.1
Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 7 of 13 PagelD #: 2274

reports, the parties shall provide the dates and times of their experts’ availability for
deposition. Depositions of experts shall be completed on or before April 17, 2020.

(b) Objections to Expert Testimony. To the extent any objection to expert
testimony is made pursuant to the principles announced in Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence
702, it shall be made by motion no later than the deadline for dispositive motions set forth
herein, unless otherwise ordered by the Court.

16. Case Dispositive Motions.

(a) No early motions without leave. All case dispositive motions, an opening
brief, and affidavits, if any, in support of the motion shall be served and filed on or before
May 26, 2020. No case dispositive motion under Rule 56 may be filed more than ten
days before the above date without leave of the Court.

(b) Motions to be Filed Separately. A party shall not combine multiple
motions seeking separate and distinct relief into a single motion.

) Word limits combined with Daubert motion word limits. Each party is
permitted to file as many case dispositive motions as desired; provided, however, that
each SIDE will be limited to a combined total of 10,000 words for all opening briefs, a
combined total of 10,000 words for all answering briefs, and a combined total of 5,000
words for all reply briefs regardless of the number of case dispositive motions that are
filed. In the event that a party files, in addition to a case dispositive motion, a Daubert
motion to exclude or preclude all or any portion of an expert’s testimony, the total
amount of words permitted for all case dispositive and Daubert motions shall be
increased for each SIDE to 12,500 words for all opening briefs, 12,500 words for all

answering briefs, and 6,250 words for all reply briefs. The text for each brief shall be

ME! 30497035v.1
Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 8 of 13 PagelD #: 2275

14point and in Times New Roman or a similar typeface. Each brief must include a
certification by counsel that the brief complies with the type and number limitations set
forth above. The person who prepares the certification may rely on the word count of the
word-processing system used to prepare the brief.

(d) Concise Statement of Facts Requirement. Any motion for summary
judgment shall be accompanied by a separate concise statement detailing each material
fact as to which the moving party contends that there are no genuine issues to be tried that
are essential for the Court’s determination of the summary judgment motion (not the
entire case).? Any party who opposes the motion shall file and serve with its opposing
papers a separate document containing a single concise statement that admits or disputes
the facts set forth in the moving party’s concise statement, as well as sets forth all
material facts as to which it is contended there exists a genuine issue necessary to be
litigated.

(e) Focus of the Concise Statement. When preparing the separate concise
statement, a party shall reference only the material facts that are absolutely necessary for
the Court to determine the limited issues presented in the motion for summary judgment
(and no others), and each reference shall contain a citation to a particular affidavit,
deposition, or other document that supports the party’s interpretation of the material fact.
Documents referenced in the concise statement may, but need not, be filed in their
entirety if a party concludes that the full context would be helpful to the Court (e.g., a

deposition miniscript with an index stating what pages may contain key words may often

 

> A party does not satisfy the requirements of this paragraph by stating that an accused
instrumentality infringes an asserted claim or asserted claim limitation. The party must detail
each material fact in its concise statement of facts. The concise statements of facts play an
important gatekeeping role in the Court’s consideration of summary judgment motions.

8

MEI 30497035v.1
Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 9 of 13 PagelD #: 2276

be useful). The concise statement shall particularly identify the page and portion of the
page of the document referenced. The document referred to shall have relevant portions
highlighted or otherwise emphasized. The parties may extract and highlight the relevant
portions of each referenced document, but they shall ensure that enough of a document is
attached to put the matter in context. If a party determines that an entire deposition
transcript should be submitted, the party should consider whether a miniscript would be
preferable to a full-size transcript. If an entire miniscript is submitted, the index of terms
appearing in the transcript must be included, if it exists. When multiple pages from a
single document are submitted, the pages shall be grouped in a single exhibit. Concise
statements of fact shall comply with paragraphs 7 and 11 of this Order.

3) Word Limits for Concise Statement. The concise statement in support of
or in opposition to a motion for summary judgment shall be no longer than 1,750 words.
The text for each statement shall be 14-point and in Times New Roman or a similar
typeface. Each statement must include a certification by counsel that the statement
complies with the type and number limitations set forth above. The person who prepares
the certification may rely on the word count of the word-processing system used to
prepare the statement.

(g) Affidavits and declarations. Affidavits or declarations setting forth facts
and/or authenticating exhibits, as well as exhibits themselves, shall be attached only to
the concise statement (i.e., not briefs).

(h) Scope of Judicial Review. When resolving motions for summary
judgment, the Court shall have no independent duty to search and consider any part of the
record not otherwise referenced in the separate concise statements of the parties. Further,

the Court shall have no independent duty to review exhibits in their entirety, but rather

MEI 30497035v.1
Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 10 of 13 PagelD #: 2277

will review only those portions of the exhibits specifically identified in the concise

statements. Material facts set forth in the moving party’s concise statement will be

deemed admitted unless controverted by a separate concise statement of the opposing
party.

17. Applications by Motion. Except as otherwise specified herein, any application to
the Court shall be by written motion. Any non-dispositive motion should contain the statement
required by Local Rule 7.1.1.

18. Pretrial Conference. On September 8, 2020, the Court will hold a Rule 16(e) final
pretrial conference in court with counsel beginning at 11:00 a.m. The parties shall file a joint
proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on the
third business day before the date of the final pretrial conference. Unless otherwise ordered by
the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the
preparation of the proposed joint final pretrial order. The joint pretrial order shall comply with
paragraphs 7 and 11 of this Order.

19. | Motions in Limine. Motions in limine shall not be separately filed. All in limine
requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall
be limited to three in limine requests, unless otherwise permitted by the Court. Each in limine
request and any response shall contain the authorities relied upon; each in limine request may be
supported by a maximum of three pages of argument and may be opposed by a maximum of
three pages of argument, and the party making the in imine request may add a maximum of one
additional page in reply in support of its request. If more than one party is supporting or
opposing an in limine request, such support or opposition shall be combined in a single three-

page submission (and, if the moving party, a single one-page reply). No separate briefing shall

10
MEI 30497035v.|
Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 11 of 13 PagelD #: 2278

be submitted on in limine requests, unless otherwise permitted by the Court. Motions in limine
shall comply with paragraphs 7 and 11 of this Order.

20. Compendium of Cases. A party may submit with any briefing two courtesy
copies of a compendium of the selected authorities on which the party would like the Court to
focus. The parties should not include in the compendium authorities for general principles or
uncontested points of law (e.g., the standards for summary judgment or claim construction). An
authority that is cited only once by a party generally should not be included in the compendium.
An authority already provided to the Court by another party should not be included in the
compendium. Compendiums of cases shall not be filed electronically with the Court, but a
notice of service of a compendium of cases shall be filed electronically with the Court.
Compendiums shall comply with paragraph 11 of this Order.

21. Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be
tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the parties should file (i) proposed
voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict
forms no later than 5:00 p.m. on the third business day before the date of the final pretrial
conference. The parties shall submit simultaneously with filing each of the foregoing four
documents in Word format to cfc_civil@ded.uscourts. gov.

22. Trial. This matter is scheduled for a 7-day jury trial beginning at 9:30 a.m. on
September 21, 2020, with the subsequent trial days beginning at 9:00 a.m. Until the case is
submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial
will be timed, as counsel will be allocated a total number of hours in which to present their

respective cases.

11

ME] 30497035v.1
Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 12 of 13 PagelD #: 2279

23. ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

aA
SO ORDERED this 257 day of May , 2019

(L.A C

The Honorable Colm & Conno lly
United States District Court Judge

12
MEI 30497035v.1
Case 1:18-cv-00224-CFC-CJB Document 87 Filed 05/28/19 Page 13 of 13 PagelD #: 2280

EXHIBIT A

ViiV Healthcare Company, et al. v. Gilead Sciences, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Event Date
Plaintiff's identification of accused products, June 21, 2018
damages model, and the accused product(s);
Parties serve initial disclosures
Protective Order entered August 7, 2018
Plaintiff's production of initial claim chart September 20, 2018
Defendant's production of initial invalidity October 25, 2018
contentions
Identification of Claim Terms November 15, 2018
Joint Claim Construction Chart December 13, 2018
Opening Claim Construction Brief January 8, 2019
Responsive Claim Construction Brief January 24, 2019
Plaintiff's Reply Claim Construction Brief February 7, 2019
Defendant's Surreply Claim Construction Brief February 14, 2019
Joint Claim Construction Brief February 20, 2019
Joinder of Parties, Amend/Supplement the February 21, 2019
Pleadings (except unenforceability)
Hearing on Claim Construction March 20, 2019 (11:00 a.m.)
Substantial completion of document production June 14, 2019
Final Supplementation of Accused Products and | July 19, 2019
Invalidity References
Amend/Supplement the Pleadings August 5, 2019
(Unenforceability)
Plaintiff's production of final infringement September 13, 2019
contentions
Defendant's production of final invalidity September 13, 2019
contentions
Close of Fact Discovery October 4, 2019
Opening Expert Reports November 15, 2019
Rebuttal Reports January 10, 2020
Reply Reports February 7, 2020
Close of Expert Discovery April 17, 2020
Case Dispositive Motions May 26, 2020
Joint Pretrial Order September 2, 2020 (5:00 p.m.)
Proposed Voir Dire, Preliminary Jury Instructions, | September 2, 2020 (5:00 p.m.)
Final Jury Instructions, Special Verdict Forms
Pretrial Conference September 8, 2020 (11:00 a.m.)
Trial (7 days) September 21, 2020 (9:30 a.m.)

 

MEI 30497058v. |
